Citation Nr: 1724618	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  09-36 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral wrist disability, other than fibromyalgia or peripheral neuropathy, to include as an undiagnosed illness.

2.  Entitlement to service connection for a bilateral hand or finger disability characterized by tremors and pain, other than fibromyalgia or peripheral neuropathy, to include as an undiagnosed illness.

3.  Entitlement to service connection for a bilateral knee disability, other than fibromyalgia or peripheral neuropathy, to include as an undiagnosed illness.

4.  Entitlement to service connection for a disability manifested by nausea, to include as an undiagnosed illness.

5.  Entitlement to service connection for a skin disability.

6.  Entitlement to service connection for alopecia.

7.  Entitlement to service connection for peripheral neuropathy of the upper and lower extremities.

8.  Entitlement to increased ratings for service-connected migraines, currently assigned "staged" ratings of 0 percent prior to October 17, 2009 and 30 percent from that date.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1990 to June 1994.  These matters are before the Board of Veterans' Appeals (Board) on appeal from March 2006, September 2015, and May 2016 rating decisions of a Department of Veteran Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for migraines, rated 0 percent from July 19, 2005.  An intervening May 2010 rating decision subsequently increased that rating to 30 percent from October 18, 2009.  As such, the Board has characterized the relevant issue above to reflect consideration of "staged" ratings.  Although the Veteran initially requested a hearing before the Board in conjunction with his appeal, he withdrew that request by September 2011 correspondence, and reiterated that desire in several subsequent correspondences.

The Veteran filed timely September 2015 and May 2016 notices of disagreement (NODs) initiating appeals of September 2015 and May 2016 rating decisions that denied service connection for a skin disability, alopecia, and peripheral neuropathy of all extremities.  The Board is taking jurisdiction of those matters for the limited purpose of ordering corrective action pursuant to Manlincon v. West, 12 Vet. App. 238, 239-41 (1999).

Finally, the Board notes that the matter of service connection for systemic joint pain was previously on appeal, but was granted in full (as fibromyalgia) by a May 2017 rating decision.  As the Veteran has not indicated any disagreement with that decision, that matter is no longer on appeal.  In addition, the remaining disabilities on appeal must be considered exclusive of the diagnosis of fibromyalgia that is now service-connected.  Similarly, the Veteran has separately appeals a May 2016 denial of service connection for peripheral neuropathies of the upper and lower extremities.  Therefore, any consideration of wrist, hand, and knee disabilities currently on appeal must also exclude peripheral neuropathy.  The issues have been characterized as above to reflect such considerations.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The case is REMANDED for the following action:

1. Obtain all updated records of VA or adequately identified private evaluations or treatment the Veteran has received for a wrist, hand, finger, knee, nausea, or headache disability.

2. Then, arrange for the Veteran to be examined by a neurologist to determine the current severity of his migraines.  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should describe all pertinent findings and features associated with the Veteran's migraines.  Specifically, the examiner must note whether the Veteran's migraines are associated with characteristic prostrating attacks and, if so, the average frequency of such attacks and whether they are productive of severe economic inadaptability.  

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

3. Then, arrange for the Veteran to be examined by an orthopedist or other appropriate physician to determine the nature and likely etiology of his claimed wrist, knee, and hand or finger disabilities.  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should provide opinions responding to the following: 

a. Does the Veteran have an undiagnosed wrist, knee, hand, or finger disability?
 
b. If not, please identify, by diagnosis, all wrist, knee, and hand or finger disability entities found OTHER THAN fibromyalgia or peripheral neuropathy.

All diagnoses rendered (or lack thereof) should be reconciled with conflicting evidence in the record, to specifically include notations of left knee bone cyst, patellar tendinitis, bilateral trochlear groove inflammation, and bilateral knee degenerative joint disease (DJD) in the record.

c. For each wrist, knee, hand, or finger disability diagnosed OTHER THAN fibromyalgia, the examiner must indicate whether such disability qualifies as a medically unexplained chronic multisymptom illness as defined in 38 C.F.R. § 3.317(a)(ii)(2)(i)(B).  

d. For each wrist, knee, hand, or finger disability diagnosed OTHER THAN fibromyalgia, the examiner should also opine as to whether it is AT LEAST AS LIKELY AS NOT (A 50 PERCENT OR BETTER PROBABILITY) that such disability is either:

i. related to the Veteran's military service or events or injuries therein, TO INCLUDE his allegation of exposure to contaminated water containing jet fuel; 

ii. CAUSED BY service-connected fibromyalgia; or 

iii. WORSENED BEYOND ITS NATURAL PROGRESSION BY service-connected fibromyalgia.

If the opinion as to any etiological question posed above is negative, the examiner should identify the etiology deemed more likely, and explain why that is so. 

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

4. Then, arrange for the Veteran to be examined by an ear, nose, and throat (ENT) specialist or other appropriate physician to determine the nature and likely etiology of his disability manifested by nausea.  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should provide opinions responding to the following: 
 
a. Does the Veteran have an undiagnosed illness manifested by nausea or other similar symptoms?  

b. If not, please identify, by diagnosis, all disability entities found that are manifested by nausea or similar symptoms.  

All diagnostic findings must be reconciled with any conflicting evidence in the record, with specific consideration of notations of peripheral vertigo and nausea associated with chest pains or headaches in the Veteran's medical records.

c. For each disability manifested by nausea diagnosed, the examiner should indicate whether such disability qualifies as a medically unexplained chronic multisymptom illness as defined in 38 C.F.R. § 3.317(a)(ii)(2)(i)(B).  

d. For each wrist, knee, hand, or finger disability diagnosed, the examiner should also opine as to whether it is AT LEAST AS LIKELY AS NOT (A 50 PERCENT OR BETTER PROBABILITY) that such disability is either:

i. related to the Veteran's military service or injuries therein, to include his reported exposure to contaminated water containing jet fuel (with reported onset of nausea symptoms shortly thereafter);

ii. CAUSED BY his service-connected migraine headaches or fibromyalgia; or 

iii. WORSENED BEYOND ITS NATURAL PROGRESSION BY his service-connected migraine headache or fibromyalgia.

If the opinion as to any etiological question posed above is negative, the examiner should identify the etiology deemed more likely, and explain why that is so.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

5. The AOJ should then review the record and readjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board. 

6. Issue appropriate statements of the case (SOCs) addressing the Veteran's appeals seeking service connection for a skin disability, alopecia, and peripheral neuropathies of the upper and lower extremities.  The Veteran and his representative should be notified of the appropriate means and time for responding and perfecting his appeals in those matters and be given an opportunity to do so.  If he does timely perfect any of these appeals, they should then be returned to the Board for appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

